Exhibit 10.118
AMENDMENT NO. 2 TO LEASE
February 27, 2009
This Amendment, Modification and Ratification of Lease is executed on the date
last below stated, by and between West Point Holdings, LLC successor-in-interest
to Duke Realty Limited Partnership, an Indiana limited partnership, (“Landlord”)
and Sedona Corporation. (“Tenant”).
By commercial Lease Agreement dated October 31, 2003, as amended by an
instrument on November 22, 2005, (collectively, the “Lease”), Landlord leased to
Tenant approximately 630 rentable square feet of office/warehouse space (the
“Original Premises”) in the Industrial Complex known as West Point, building II
and having an address of 13895 Industrial Park Blvd, Plymouth, MN 55441 (the
“Demised Premises”). Tenant has requested to renew the Lease and Landlord and
Tenant have agreed upon the terms and conditions in accordance with this
Amendment.
In consideration of the mutual obligations and benefits hereof, Landlord and
Tenant agree as follows:

  1.   Landlord and Tenant agree that the Leased Premises shall be Suite 105,
13895 Industrial Park Blvd, Plymouth MN 55441 and the Rentable Area shall
consist of 894 rentable square feet.     2.   Building Expense Percentage: 5.35%
    3.   Commencing on May 1, 2009 (“Commencement Date”) the lease term shall be
extended for Twenty-Four (24) months and terminating on April 30, 2011
(“Termination Date”). The monthly Base Rental as defined in the Lease shall be
as follows:

                  Month   Base Rent PSF/Annum   Monthly Base Rent
May 1, 2009 - April 30, 2010
  $ 7.85     $ 585.00  
May 1, 2010-April 30, 2011
  $ 8.12     $ 605.00  

Tenant shall pay Landlord for each day Tenant retains possession of the Premises
or any part thereof after termination of this amendment, by lapse of time or
otherwise, an amount which is 150% of the amount of Rent for a day (computed on
a year of 360 days) based on the annual rate of Base Rent and Additional Rent
applicable to the period in which such possession occurs (and if such possession
occurs following the full term of this Lease, 150% of the annual Base Rent and
Additional Rent applicable in the last year of this Lease), and Tenant shall
also pay all damages, consequential as well as direct, sustained by Landlord by
reason of such retention. If Landlord gives written notice to Tenant of
Landlord’s election thereof such holding over shall constitute a renewal of this
Lease for one year at a market rate determined by Landlord, but acceptance by
Landlord of rent after such termination shall not of itself constitute a
renewal. Nothing in this Section contained, however, shall be construed or
operate as a waiver of Landlord’s right of re-entry or any other right of
Landlord.

  4.   Additional Rent. In addition to the above monthly Base Rental, Tenant
shall continue to be responsible for its Proportionate Share of the Operating
Expenses, Real Estate Taxes and Common Areas together with all other sums of
money that become due and payable by Tenant to Landlord under the terms of the
Lease. Tenant to include an additional five hundred eight dollars and nine cents
($508.09) per month with the Base Rental payment as an estimated amount for
actual Operating Expenses, Real Estate Taxes and Common Areas for the year 2009,
subject to adjustment per the Lease.     5.   Tenant Improvements. Landlord is
providing the Premises during the Extension Term in its current “AS IS”
condition, without representation or warranty of any kind. Landlord shall have
no obligation to make any modifications or alterations to the Premises, except
to create air-flow in the server room. Landlord shall complete the Tenant
Improvements at Landlord’s sole cost and expense; not to exceed One Thousand
Dollars ($1,000.00)     6.   Renewal Option. Tenant shall have one (1) option to
renew their lease for two (2) years at the then determined current market rates
by giving Landlord written notice no later than nine (9) months prior to
Termination Date.     7.   Tenant acknowledges that it has not utilized the
services of any real estate firm other than Coldwell Banker Commercial Griffin
Companies and NorthMarq Real Estate Brokerage LLC in this transaction.

Except as expressly modified herein, all other terms of the Lease are hereby
ratified and affirmed in all respects and are in full force and effect.

                              LANDLORD:       TENANT:    
 
                            West Point Holdings, LLC       Sedona Corporation  
 
 
                           
By:
  /s/ Craig Zoellner       By:   /s/ Anita M. Primo                           
 
  Its:   Manager           Its:   Vice President, CFO    
 
                            Date: 3/30/09       Date: 3.19.08    

